UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-08822 Capital Management Investment Trust (Exact name of registrant as specified in charter) 4520 Main Street, Suite 1425, Kansas City, MO (Address of principal executive offices) (Zip code) Matrix 360 Administration, LLC. 4520 Main Street Suite 1425 Kansas City, MO 64111 (Name and address of agent for service) Registrant's telephone number, including area code: 888.626.3863 Date of fiscal year end:11/30/2014 Date of reporting period: 11/30/2014 ITEM 1. REPORTS TO SHAREHOLDERS The Annual report to Shareholders for the period ended November 30, 2014 pursuant to Rule 30e-1 under the Investment Company Act of 1940 (the “1940 Act”), as amended (17 CFR 270.30e-1) is filed herewith. Annual Report 2014 Mid-Cap Fund Small-Cap Fund November 30, 2014 Capital Management Investment Trust This report and the financial statements contained herein are submitted for the general information of the shareholders of the Capital Management Funds (the “Funds”). This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective prospectus. Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the FDIC, Federal Reserve Board or any other agency, and are subject to investment risks, including possible loss of principal amount invested. Neither the Funds nor the Funds’ distributor is a bank. Distributor: Wellington Shields & Co., LLC, 140 Broadway, 44th Floor, New York, NY 10005, Phone 1-212-320-2025. Capital Management Funds Mid-Cap An investment in the Fund is subject to investment risks including the possible loss of some or all of the principal amount invested. The Fund is intended for aggressive investors seeking above-average gains and willing to accept the risks involved in investing in the securities of mid-cap companies. There can be no assurance that the Fund will be successful in meeting its investment objective. Since the Fund’s investment strategy utilizes equity securities (concentrating on mid-cap company securities) and short sales, the Fund has exposure to the risks associated with each of these investments. Investments in the Fund are also subject to market risk, risks related to other equity securities, and portfolio management risk.More information about these risks can be found in the Fund’s prospectus. Small-Cap An investment in the Fund is subject to investment risks, including the possible loss of some or all of the principal amount invested. The Fund is intended for aggressive investors seeking above-average gains and willing to accept the risks involved in investing in the securities of small-cap companies. There can be no assurance that the Fund will be successful in meeting its investment objective. Since the Fund’s investment strategy utilizes equity securities (concentrating on small-cap company securities), derivative instruments and short sales, the Fund has exposure to the risks associated with each of these investments. Investments in the Fund are also subject to market risk, risks related to other equity securities, and portfolio management risk.More information about these risks can be found in the Fund’s prospectus. The performance information quoted in this Annual Report represents past performance, which is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. An investor may obtain performance data current to the most recent month-end by calling 1-888-626-3863. An investor should consider the investment objectives, risks and charges and expenses of the Funds carefully before investing. The prospectus contains this and other information about the Funds. A copy of the prospectus is available by calling Shareholder Services at 1-888-626-3863. The prospectus should be read carefully before investing. Stated performance in the Funds was achieved at some or all points during the year by waiving or reimbursing part of the Funds’ total expenses to ensure shareholders did not absorb expenses significantly greater than the industry norm. This Annual Report was first distributed to shareholders on or about January 29, 2015. January 8, 2015 Dear Capital Management Shareholders, The fiscal year ended November 30, 2014 closed with a more positive tone, particularly in the Mid-Cap and Small-Cap categories.The Capital Management Mid-Cap Fund Institutional Shares (the “Mid-Cap Fund”) were up 1.62% for the last two months of the year and the Capital Management Small-Cap Fund Institutional Shares (the “Small-Cap Fund”) gained 4.10% for the same period.Both categories closed the fiscal year on a positive note, with the Mid-Cap Fund up 8.76% compared with the S&P 500 Total Return Index* up 16.86% and the Russell Mid-Cap Value Index* up 17.02%, and the Small-Cap Fund down 1.23% compared with the S&P 600 Small Cap Index* up 4.31% and the Russell 2000 Index* up 3.99%. Fundamentals for the small and mid-cap segments of the U.S. equity markets improved as fiscal year 2014 progressed, both in absolute and relative terms to the large cap sector.The fourth fiscal quarter sales and earnings growth were stronger for these areas.We believe the fundamental trends should continue to favor these sectors with falling energy prices having a more positive impact.The small and mid-cap sectors outperformed the large cap sector during the fourth fiscal quarter of the year with particularly good performance during the final two months of the fiscal year. The Mid-Cap Fund benefitted from the above-average performance of the Health Care, Consumer, and Auto After-Market sectors.Dr. Pepper, Seagate Technology, TRW Automotive, Constellation Brands, Universal Health Services and Salix Pharmaceuticals were all up well-above average amounts.SunEdison, Inc., Covanta Holding, Northwestern Corp., Healthsouth Corp., and Heartland Payment Systems, positively impacted the Small-Cap Fund with above-average gains. On the negative side, Chart Industries, Rite Aid Corp., Cliffs Natural Resources, Yamana Gold, Inc., Tupperware Brands and Energen Corp. were down in the Mid-Cap Fund.In the Small-Cap Fund, Senomyx, Inc., Eagle Rock Energy Partners, Photomedex, Inc., Stepan and Precision Drilling had a negative impact on performance. Stock market professionals are typically bullish, one of the occupational hazards of the profession.Since 2000, the average market forecast called for higher market levels each year.The expectations for 2015 are no exception as consensus forecasts are positive.United States economic fundamentals remain positive.Job growth has accelerated, energy prices have dropped, consumer confidence is increasing and inflation remains low for the foreseeable future.The U.S. economy is doing better than many overseas countries and in spite of the prospect of higher short-term interest rates, the outlook continues positive. Strong third-quarter earnings coupled with improving economic data have minimized fears of a spillover in the U.S. from slowing global growth. We anticipate momentum to drive U.S. stocks higher, particularly in the Small and Mid-Cap areas. Sincerely, Ralph J. Scarpa President Capital Management Associates, Inc. * The S&P 500 Total Return Index by Standard & Poor’s Corp. is a capitalization-weighted index comprising 500 issues listed on various exchanges, representing the performance of the stock market generally. The Russell Mid-Cap Value Index is a widely recognized unmanaged index designed to measure the performance of the mid-cap segment of the U.S. equity universe. The S&P 600 Small-Cap Index is the Standard & Poor’s Composite Index of 600 small-cap stocks and is a widely recognized, unmanaged index of common stock prices. The Russell 2000 Index is a widely recognized unmanaged index designed to measure the performance of the small-cap segment of the U.S. equity universe. Please note that indices do not take into account any fees and expenses of investing in the individual securities that they track and individuals cannot invest directly in any index. The Funds may or may not purchase the types of securities represented by the S&P 500 Total Return Index, the Russell Mid-Cap Value Index, the S&P 600 Small-Cap Index or the Russell 2000 Index. Investment in the Funds is subject to investment risks, including the possible loss of some or all of the principal amount invested. There can be no assurance that the Funds will be successful in meeting their investment objective. The Funds are intended for aggressive investors seeking above-average gains and willing to accept the risks involved in investing in the securities of mid-cap companies or small-cap companies. Investment in the Mid-Cap Fund is also subject to, among other things, mid-cap securities risk and short sales risk. Investment in the Small-Cap Fund is also subject to, among other things, small-cap securities risk, derivative instruments risk and short sales risk. More information about these risks and other risks can be found in each Fund’s prospectus. Statements in this Annual Report that reflect projections or expectations of future financial or economic performance of the Funds and of the market in general and statements of the Funds’ plans and objectives for future operations are forward-looking statements. No assurance can be given that actual results or events will not differ materially from those projected, estimated, assumed or anticipated in any such forward-looking statements. Important factors that could result in such differences in addition to the other factors noted with such forward-looking statements include general economic conditions such as inflation, recession and interest rates. Past performance is not a guarantee of future results. Capital Management Mid-Cap Fund – Institutional Shares Performance Update - $25,000 Investment (Unaudited) For the period from November 30, 2004 to November 30, 2014 The graph assumes an initial investment of $25,000 at November 30, 2004. Average Annual Total Return Performance Returns for the period ended November 30, 2014 One Year Five Year Ten Year Capital Management Mid-Cap Fund – Institutional Shares 8.76% 12.23% 6.83% S&P 500 Total Return Index 16.86% 15.96% 8.06% Russell Mid-Cap Value Index 17.02% 18.47% 9.76% The performance information quoted in this annual report assumes the reinvestment of all dividend and capital gain distributions, if any, and represents past performance, which is not a guarantee of future results. The returns shown do not reflect taxes that a shareholder would pay on Fund distributions or on the redemption of Fund shares. The investment return and principal value of an investment will fluctuate and, therefore, an investor’s shares, when redeemed, may be worth more or less than their original cost. Updated performance data current to the most recent month-end can be obtained by calling 1-888-626-3863. The above graph depicts the performance of the Capital Management Mid-Cap Fund - Institutional Shares versus the S&P 500 Total Return Index and the Russell Mid-Cap Value Index. The S&P 500 Total Return Index by Standard & Poor’s Corp. is a capitalization-weighted index comprising 500 issues listed on various exchanges, representing the performance of the stock market generally. The Russell Mid-Cap Value Index is a widely recognized unmanaged index designed to measure the performance of the mid-cap segment of the U.S. equity universe. It includes those Russell Mid-Cap Index companies with lower price-to-book ratios and lower forecasted growth values. Please note that indices do not take into account any fees and expenses of investing in the individual securities that they track and individuals cannot invest directly in any index. As with any fund, save an index fund, that commonly compares its performance to the S&P 500 Total Return Index and the Russell Mid-Cap Value Index, such a comparison may be said to be inappropriate because of the dissimilarity between the Fund’s investments and the securities comprising the indices; so too with the Capital Management Mid-Cap Fund - Institutional Shares, which will not invest in certain securities comprising these indices. Capital Management Mid-Cap Fund – Investor Shares Performance Update - $10,000 Investment (Unaudited) For the period from November 30, 2004 to November 30, 2014 The graph assumes an initial investment of $10,000 ($9,700 after maximum sales load of 3.00%) at November 30, 2004. Average Annual Total Return Performance Returns for the period ended November 30, 2014 One Year Five Year Ten Year Capital Management Mid-Cap Fund – Investor Shares – No Sales Load 8.22% 11.44% 6.07% Capital Management Mid-Cap Fund – Investor Shares – 3% Maximum Sales Load 4.97% 10.76% 5.75% S&P 500 Total Return Index 16.86% 15.96% 8.06% Russell Mid-Cap Value Index 17.02% 18.47% 9.76% The performance information quoted in this annual report assumes the reinvestment of all dividend and capital gain distributions, if any, and represents past performance, which is not a guarantee of future results. The returns shown do not reflect taxes that a shareholder would pay on Fund distributions or on the redemption of Fund shares. The investment return and principal value of an investment will fluctuate and, therefore, an investor’s shares, when redeemed, may be worth more or less than their original cost. Updated performance data current to the most recent month-end can be obtained by calling 1-888-626-3863. The above graph depicts the performance of the Capital Management Mid-Cap Fund - Investor Shares versus the S&P 500 Total Return Index and the Russell Mid-Cap Value Index. The S&P 500 Total Return Index by Standard & Poor’s Corp. is a capitalization-weighted index comprising 500 issues listed on various exchanges, representing the performance of the stock market generally. The Russell Mid-Cap Value Index is a widely recognized unmanaged index designed to measure the performance of the mid-cap segment of the U.S. equity universe. It includes those Russell Mid-Cap Index companies with lower price-to-book ratios and lower forecasted growth values. Please note that indices do not take into account any fees and expenses of investing in the individual securities that they track and individuals cannot invest directly in any index. As with any fund, save an index fund, that commonly compares its performance to the S&P 500 Total Return Index and the Russell Mid-Cap Value Index, such a comparison may be said to be inappropriate because of the dissimilarity between the Fund’s investments and the securities comprising the indices; so too with the Capital Management Mid-Cap Fund – Investor Shares, which will not invest in certain securities comprising these indices. Capital Management Small-Cap Fund – Institutional Shares Performance Update - $25,000 Investment (Unaudited) For the period from November 30, 2004 to November 30, 2014 The graph assumes an initial investment of $25,000 at November 30, 2004. Average Annual Total Return Performance Returns for the period ended November 30, 2014 One Year Five Year Ten Year Capital Management Small-Cap Fund – Institutional Shares (1.23)% 16.48% 8.29% S&P 600 Small-Cap Index 4.31% 18.57% 8.95% The performance information quoted in this annual report assumes the reinvestment of all dividend and capital gain distributions, if any, and represents past performance, which is not a guarantee of future results. The returns shown do not reflect taxes that a shareholder would pay on Fund distributions or on the redemption of Fund shares. The investment return and principal value of an investment will fluctuate and, therefore, an investor’s shares, when redeemed, may be worth more or less than their original cost. Updated performance data current to the most recent month-end can be obtained by calling 1-888-626-3863. The above graph depicts the performance of the Capital Management Small-Cap Fund - Institutional Shares versus the S&P 600 Small Cap Index. The S&P 600 Small-Cap Index is the Standard & Poor’s Composite Index of 600 small-cap stocks and is a widely recognized, unmanaged index of common stock prices. Please note that indices do not take into account any fees and expenses of investing in the individual securities that they track and individuals cannot invest directly in any index. As with any fund, save an index fund, that commonly compares its performance to the S&P 600 Small-Cap Index, such a comparison may be said to be inappropriate because of the dissimilarity between the Fund’s investments and the securities comprising the index; so too with the Capital Management Small-Cap Fund – Institutional Shares, which will not invest in certain securities comprising the index. Capital Management Small-Cap Fund – Investor Shares Performance Update - $10,000 Investment (Unaudited) For the period from November 30, 2004 to November 30, 2014 The graph assumes an initial investment of $10,000 ($9,700 after maximum sales load of 3.00%) at November 30, 2004. Average Annual Total Return Performance Returns for the period ended November 30, 2014 One Year Five Year Ten Year Capital Management Small-Cap Fund – Investor Shares – No Sales Load (1.59)% 16.07% 8.00% Capital Management Small-Cap Fund – Investor Shares – 3% Maximum Sales Load (4.55)% 15.37% 7.68% S&P 600 Small-Cap Index 4.31% 18.57% 8.95% The performance information quoted in this annual report assumes the reinvestment of all dividend and capital gain distributions, if any, and represents past performance, which is not a guarantee of future results. The returns shown do not reflect taxes that a shareholder would pay on Fund distributions or on the redemption of Fund shares. The investment return and principal value of an investment will fluctuate and, therefore, an investor’s shares, when redeemed, may be worth more or less than their original cost. Updated performance data current to the most recent month-end can be obtained by calling 1-888-626-3863. The above graph depicts the performance of the Capital Management Small-Cap Fund – Investor Shares versus the S&P 600 Small-Cap Index. The S&P 600 Small-Cap Index is the Standard & Poor’s Composite Index of 600 small cap stocks and is a widely recognized, unmanaged index of common stock prices. Please note that indices do not take into account any fees and expenses of investing in the individual securities that they track and individuals cannot invest directly in any index. As with any fund, save an index fund, that commonly compares its performance to the S&P 600 Small-Cap Index, such a comparison may be said to be inappropriate because of the dissimilarity between the Fund’s investments and the securities comprising the index; so too with the Capital Management Small-Cap Fund – Investor Shares, which will not invest in certain securities comprising the index. Fund Expense Example (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, which may include sales charges (loads) on purchase payments and (2) ongoing costs, including management fees; distribution (12b-1) fees; and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period as indicated below. Actual Expenses – The first line of each table below provides information about the actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes – The last line of each table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed annual rate of return of 5% before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds by comparing this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in each table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) on purchase payments. Therefore, the last line of each table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Mid–Cap Institutional Class Shares Expense Example Beginning Account Value June 1, 2014 Ending Account Value November 30, 2014 Expenses Paid During Period* Actual (+4.25%) $ 1,000.00 $ 1,042.50 Hypothetical (5% annual return before expenses) $ 1,000.00 $ 1,017.55 $ 7.59 Mid–Cap Investor Class Shares Expense Example Beginning Account Value June 1, 2014 Ending Account Value November 30, 2014 Expenses Paid During Period* Actual (+4.09%) $ 1,000.00 $ 1,040.90 $ 11.51 Hypothetical (5% annual return before expenses) $ 1,000.00 $ 1,013.79 $ 11.36 Small–Cap Institutional Class Shares Expense Example Beginning Account Value June 1, 2014 Ending Account Value November 30, 2014 Expenses Paid During Period** Actual (-1.56%) $ 1,000.00 Hypothetical (5% annual return before expenses) $ 1,000.00 $ 1,017.55 Small–Cap Investor Class Shares Expense Example Beginning Account Value June 1, 2014 Ending Account Value November 30, 2014 Expenses Paid During Period** Actual (-1.77%) $ 1,000.00 Hypothetical (5% annual return before expenses) $ 1,000.00 $ 1,015.84 * Actual expenses are based on expenses incurred in the most recent six-month period. The Mid-Cap Fund’s annualized six-month expense ratios are 1.50% for Institutional Shares and 2.25% for Investor Shares. The values under “Expenses Paid During Period” are equal to the annualized ratio multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). ** Actual expenses are based on expenses incurred in the most recent six-month period. The Small-Cap Fund’s annualized six-month expense ratios are 1.50% for Institutional Shares and 1.84% for Investor Shares. The values under “Expenses Paid During Period” are equal to the annualized ratio multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Fund Expense Example (Unaudited) Total Fund operating expense ratios as stated in the Funds’ currentprospectus dated March 31, 2014 were as follows: Capital Management Mid-Cap Fund Institutional Shares, gross of fee waivers and/or expense reimbursements 1.77% Capital Management Mid-Cap Fund Institutional Shares, after waivers and/or reimbursements * 1.52% Capital Management Mid-Cap Fund Investor Shares, gross of fee waivers and/or expense reimbursements 2.52% Capital Management Mid-Cap Fund Investor Shares, after waivers and/or reimbursements * 2.27% Capital Management Small-Cap Fund Institutional Shares, gross of fee waivers and/or expense reimbursements 1.87% Capital Management Small-Cap Fund Institutional Shares, after waivers and/or reimbursements * 1.52% Capital Management Small-Cap Fund Investor Shares, gross of fee waivers and/or expense reimbursements 2.62% Capital Management Small-Cap Fund Investor Shares, after waivers and/or reimbursements * 2.27% * The Advisor has entered into a contractual agreement with each Fund under which it has agreed to waive or reduce its fees and to assume other expenses of the Funds, if necessary, in an amount that limits “Total Annual Fund Operating Expenses” (exclusive of interest, taxes, brokerage fees and commissions, extraordinary expenses, payments, if any, under a Rule 12b-1 Plan, and Acquired Fund Fees and Expenses) to not more than 1.50%. The contractual agreement cannot be terminated prior to April 1, 2015 without the Trust’s Board of Trustees’ approval. Total Gross Operating Expenses during the year ended November 30, 2014 were 1.62%, 2.37%, 1.68%, and 2.43% for the Mid-Cap Fund Institutional Shares, Mid-Cap Fund Investor Shares, Small-Cap Fund Institutional Shares and Small-Cap Fund Investor Shares, respectively. Please see the Information About Your Fund’s Expenses, the Financial Highlights and Notes to Financial Statements (Notes 2 & 3) sections of this report for expense related disclosure during the year ended November 30, 2014. For more information on Fund expenses, please refer to the Funds’ prospectus, which can be obtained from your investment representative or by calling 1-888-626-3863. Please read it carefully before you invest or send money. Capital Management Mid-Cap Fund SCHEDULE OF INVESTMENTS As of November 30, 2014 Shares Value Common Stock - 91.80% Auto Parts & Equipment - 5.64% Dana Holding Corp. $ Goodyear Tire & Rubber Co. Banks - 4.76% First Republic Bank Zions Bancorporation Beverages - 8.67% * Constellation Brands, Inc. - Class A Dr. Pepper Snapple Group, Inc. Chemicals - 2.01% LyondellBasell Industries NV - Class A Commercial Services - 8.41% Cintas Corp. * Quanta Services, Inc. Western Union Co. Computers - 4.85% Seagate Technology PLC * Syntel, Inc. Electrical Components & Equipment - 3.31% Energizer Holdings, Inc. Food - 1.89% McCormick & Co., Inc. Hand & Machine Tools - 8.64% Lincoln Electric Holdings, Inc. Snap-On, Inc. Stanley Black & Decker, Inc. Healthcare - Products - 6.98% DENTSPLY International, Inc. * Henry Schein, Inc. Healthcare - Services - 6.12% Quest Diagnostics, Inc. Universal Health Services, Inc. - Class B Home Builders - 2.99% Thor Industries, Inc. Household Products & Wares - 3.69% Newell Rubbermaid, Inc. See Notes to Schedules of Investments Capital Management Mid-Cap Fund SCHEDULE OF INVESTMENTS As of November 30, 2014 Shares Value Common Stock - 91.80% (continued) Internet - 1.66% IAC/InterActiveCorp $ Machinery - Diversified - 3.00% * Chart Industries, Inc. Nordson Corp. Mining - 2.03% Silver Wheaton Corp. Miscellaneous Manufacturing - 2.45% Hillenbrand, Inc. Oil & Gas - 2.43% Energen Corp. Oil & Gas Services - 2.09% * Cameron International Corp. Private Equity - 1.74% Apollo Global Management LLC - Class A Real Estate - 2.43% W.P. Carey, Inc. Retail - 3.72% Ross Stores, Inc. Semiconductors - 2.29% Microchip Technology, Inc. Total Common Stock (Cost $11,858,421) Exchange-Traded Funds - 1.31% * SPDR Gold Shares Total Exchange-Traded Funds (Cost $187,561) Investment Companies - 7.47% ** Wells Fargo Advantage Money Market Fund Class I, 0.01% Total Investment Companies (Cost $1,468,786) See Notes to Schedules of Investments Capital Management Mid-Cap Fund SCHEDULE OF INVESTMENTS As of November 30, 2014 Value Total Investments (Cost $13,514,768) - 100.58% $ Liabilities In Excess of Other Assets, net - (0.58)% ) Net Assets - 100.00% $ * Non-income producing investment. ** Rate shown represents the rate at November 30, 2014 which is subject to change and resets daily. The following abbreviations are used in this portfolio: NV - Naamloze Vennootschap (Dutch) PLC - Public Limited Company See Notes to Schedules of Investments Capital Management Mid-Cap Fund SCHEDULE OF INVESTMENTS As of November 30, 2014 % of Net Industry Assets Value Auto Parts & Equipment % $ Banks % Beverages % Chemicals % Commercial Services % Computers % Electrical Components & Equipment % Exchange-Traded Funds % Food % Hand & Machine Tools % Healthcare - Products % Healthcare - Services % Home Builders % Household Products & Wares % Internet % Investment Companies % Machinery - Diversified % Mining % Miscellaneous Manufacturing % Oil & Gas % Oil & Gas Services % Private Equity % Real Estate % Retail % Semiconductors % % $ See Notes to Schedules of Investments Capital Management Small-Cap Fund SCHEDULE OF INVESTMENTS As of November 30, 2014 Shares Value Common Stock - 98.00% Apparel - 4.80% * Deckers Outdoor Corp. $ Banks - 8.15% Bryn Mawr Bank Corp. Heartland Financial USA, Inc. Preferred Bank / Los Angeles, CA Chemicals - 3.42% Stepan Co. Zep, Inc. Commercial Services - 11.00% Deluxe Corp. Ennis, Inc. Heartland Payment Systems, Inc. Computers - 2.01% * Mercury Systems, Inc. Cosmetics & Personal Care - 1.59% Inter Parfums, Inc. Distribution & Wholesale- 2.83% H&E Equipment Services, Inc. Diversified Financial Services - 0.34% * Ashford, Inc. Electric - 6.66% Black Hills Corp. NorthWestern Corp. Environmental Control - 3.11% Covanta Holding Corp. Food - 3.75% B&G Foods, Inc. * Senomyx, Inc. Forest Products & Paper - 4.45% * KapStone Paper and Packaging Corp. Gas - 2.23% Questar Corp. Healthcare - Services - 2.55% HealthSouth Corp. See Notes to Schedules of Investments Capital Management Small-Cap Fund SCHEDULE OF INVESTMENTS As of November 30, 2014 Shares Value Common Stock - 98.00% (continued) Home Furnishings - 3.84% Daktronics, Inc. $ La-Z-Boy, Inc. Insurance - 2.43% Maiden Holdings Ltd. Iron & Steel - 2.51% Carpenter Technology Corp. Leisure Time - 4.93% * Jarden Corp. Machinery - Construction & Mining - 4.56% Hyster-Yale Materials Handling, Inc. Oil & Gas - 3.38% * Birchcliff Energy Ltd. Precision Drilling Corp. Pipelines - 0.60% * Eagle Rock Energy Partners LP REITs - 2.60% Ashford Hospitality Trust, Inc. Retail - 3.18% Buckle, Inc. Semiconductors - 6.77% * Silicon Image, Inc. * SunEdison, Inc. Software - 1.78% * Tangoe, Inc. Telecommunications - 2.37% * Iridium Communications, Inc. Trucking & Leasing - 2.16% Textainer Group Holdings Ltd. Total Common Stock (Cost $11,116,469) Investment Companies - 2.93% ** Wells Fargo Advantage Money Market Fund Class I, 0.01% Total Investment Companies (Cost $471,621) See Notes to Schedules of Investments Capital Management Small-Cap Fund SCHEDULE OF INVESTMENTS As of November 30, 2014 Value Total Investments (Cost $11,588,090) - 100.93% $ Liabilities in Excess of Other Assets, net - (0.93)% ) Net Assets - 100.00% $ * Non-income producing investment. ** Rate shown represents the rate at November 30, 2014 which is subject to change and resets daily. The following abbreviations are used in this portfolio: LP - Limited Partnership REIT - Real Estate Investment Trust See Notes to Schedules of Investments Capital Management Small-Cap Fund SCHEDULE OF INVESTMENTS As of November 30, 2014 (Unaudited) % of Net Industry Assets Value Apparel % $ Banks % Chemicals % Commercial Services % Computers % Cosmetics & Personal Care % Distribution / Wholesale % Diversified Finanancial Services % Electric % Environmental Control % Food % Forest Products & Paper % Gas % Healthcare - Services % Home Furnishings % Insurance % Investment Companies % Iron/Steel % Leisure Time % Machinery - Construction & Mining % Oil & Gas % Pipelines % REITS % Retail % Semiconductors % Software % Telecommunications % Trucking & Leasing % Total % $ See Notes to Schedules of Investments Capital Management Funds STATEMENTS OF ASSETS AND LIABILITIES As of November 30, 2014 Mid-Cap Fund Small-Cap Fund Assets: Investments, at cost $ $ Investments, at value (note 1) Receivables: Dividends and interest Prepaid expenses Total assets Liabilities: Payables: Distributions payable Due to advisor (note 2) Due to administrator (note 2) Distribution and Service (12b-1) fees - Investor Shares (note 3) 90 Fund shares redeemed - Other liabilities and accrued expenses Total liabilities Total Net Assets $ $ Net Assets consist of: Capital (par value and paid in surplus) $ $ Accumulated net investment loss ) ) Accumulated net realized gain on investment transactions 50 Net unrealized appreciation on investments Total Net Assets $ $ Institutional Shares: Institutional Shares Outstanding, $0.01 par value (unlimited shares authorized): Net Assets - Institutional Shares $ $ Net Asset Value, Maximum Offering and Redemption Price Per Share $ $ Investor Shares: Investor Shares Outstanding, $0.01 par value (unlimited shares authorized): Net Assets - Investor Shares $ $ Net Asset Value and Redemption Price Per Share $ $ Maximum Offering Price Per Mid-Cap Investor Share (Net Asset Value / 0.97) $ Maximum Offering Price Per Small-Cap Investor Share (Net Asset Value / 0.97) $ See Notes to Financial Statements Capital Management Funds STATEMENTS OF OPERATIONS For the year ended November 30, 2014 Mid-Cap Fund Small-Cap Fund Investment income: Dividends $ $ Foreign withholding tax ) ) Interest 89 78 Total investment income Expenses: Advisory fees (note 2) Distribution and service (12b-1) fees - Investor Shares (note 3) Administration fees (note 2) Legal fees Audit and tax preparation fees Trustees' fees and meeting expenses Other operating expenses Custody fees Securities pricing fees Registration and filing fees Total Expenses Less: Advisory fees waived (note 2) ) ) Distribution and service (12b-1) fees waived (note 3) - ) Net Expenses Net Investment Loss ) ) Realized and unrealized gain (loss) on investments: Net realized gain on investment transactions Net change in unrealized appreciation (depreciation) on investments ) Net Realized and Unrealized Gain (Loss) on Investments ) Net Increase (Decrease ) in Net Assets Resulting from Operations $ $ ) See Notes to Financial Statements Capital Management Funds STATEMENTS OF CHANGES IN NET ASSETS Mid-Cap Fund For the Years Ended For the fiscal year ended November 30, 2014 November 30, 2013 Increase (Decrease) in Net Assets From: Operations: Net investment loss $ ) $ ) Net realized gain on investment transactions Net change in unrealized appreciation on investments Net Increase in Net Assets Resulting from Operations Distributions to shareholders from: Net realized gain from investment transactions Institutional Shares ) ) Investor Shares ) ) Decrease in Net Assets Resulting from Distributions ) ) Capital Share Transactions: (note 6) Institutional Shares Shares sold - Reinvested dividends and distributions Shares repurchased ) ) Investor Shares Shares sold Reinvested dividends and distributions Shares repurchased ) ) Increase in Net Assets from Capital Share Transactions Net Increase in Net Assets Net Assets: Beginning of year End of year $ $ Accumulated Net Investment Loss $ ) $ ) See Notes to Financial Statements Capital Management Funds STATEMENTS OF CHANGES IN NET ASSETS Small-Cap Fund For the Years Ended For the fiscal year ended November 30, 2014 November 30, 2013 Increase (Decrease) in Net Assets From: Operations: Net investment income (loss) $ ) $ Net realized gain on investment transactions Net change in unrealized appreciation (depreciation) on investments ) Net Increase (Decrease) in Net Assets Resulting from Operations ) Distributions to shareholders from: Net investment income Institutional Shares ) Investor Shares - - In excess of net investment income Institutional Shares ) ) Investor Shares - ) Net realized capital gains Institutional Shares ) ) Investor Shares ) ) Decrease in Net Assets Resulting from Distributions ) ) Capital Share Transactions: (note 6) Institutional Shares Shares sold Reinvested dividends and distributions Shares repurchased - - Investor Shares Shares sold Reinvested dividends and distributions Shares repurchased - - Increase in Net Assets from Capital Share Transactions Net Increase (Decrease) in Net Assets ) Net Assets: Beginning of year End of year $ $ Accumulated Net Investment Loss $ ) $ ) See Notes to Financial Statements Capital Management Funds FINANCIAL HIGHLIGHTS For a share outstanding during each fiscal year ended Mid-Cap Fund Institutional Shares November 30, Net Asset Value, Beginning of Year $ Investment Operations: Net investment income (loss) )(a) - (b) Net realized and unrealized gain on investments Total from investment operations Less Distributions: From net investment income - From net realized capital gains ) ) - ) - Total distributions ) ) - ) - Net Asset Value, End of Year $ Total Return (c) % Ratios/Supplemental Data Net Assets, End of Year (in 000's) $ Ratio of Gross Expenses to Average Net Assets (d) % Ratio of Net Expenses to Average Net Assets (d) % Ratio of Net Investment Income (Loss) to Average Net Assets )% % )% )% )% Portfolio Turnover Rate % (a) Net investment income per share is based on average shares outstanding for the year ended November 30, 2014. (b) Amount is less than $0.005 per share. (c) Total return in the above table represents the rate that the investor would have earned on an investment in the Fund assuming reinvestment of dividends and does not include the impact of sales charges. (d) The expense ratios listed above reflect total expenses prior to any waivers and reimbursements (gross expense ratio) and after any waivers and reimbursements (net expense ratio). See Notes to Financial Statements Capital Management Funds FINANCIAL HIGHLIGHTS For a share outstanding during each fiscal year ended Mid-Cap Fund Investor shares November 30 Net Asset Value, Beginning of Year $ Investment Operations: Net investment loss )(a) Net realized and unrealized gain on investments Total from investment operations Less Distributions: From net realized capital gains ) ) - ) - Total distributions ) ) - ) - Net Asset Value, End of Year $ Total Return (b) % Ratios/Supplemental Data Net Assets, End of Year (in 000's) $ Ratio of Gross Expenses to Average Net Assets (c) % Ratio of Net Expenses to Average Net Assets (c) % Ratio of Net Investment Loss to Average Net Assets )% )% )% )% )% Portfolio Turnover Rate % (a) Net investment income per share is based on average shares outstanding for the year ended November 30, 2014. (b) Total return in the above table represents the rate that the investor would have earned on an investment in the Fund assuming reinvestment of dividends and does not include the impact of sales charges. (c) The expense ratios listed above reflect total expenses prior to any waivers and reimbursements (gross expense ratio) and after any waivers and reimbursements (net expense ratio). See Notes to Financial Statements Capital Management Funds FINANCIAL HIGHLIGHTS For a share outstanding during each fiscal year ended Small-Cap Fund Institutional Shares November 30, Net Asset Value, Beginning of Year $ Investment Operations: Net investment income (loss) )(a) (a) ) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less Distributions: From net investment income - ) ) ) - In excess of net investment income ) From net realized capital gains ) Total distributions ) Net Asset Value, End of Year $ Total Return (b) )% Ratios/Supplemental Data Net Assets, End of Year (in 000's) $ Ratio of Gross Expenses to Average Net Assets (c) % Ratio of Net Expenses to Average Net Assets (c) % Ratio of Net Investment Income (Loss) to Average Net Assets )% )% Portfolio Turnover Rate % (a) Net investment income per share is based on average shares outstanding for the years ended November 30, 2014 and November 30, 2013. (b) Total return in the above table represents the rate that the investor would have earned or lost on an investment in the Fund assuming reinvestment of dividends. (c) The expense ratios listed above reflect total expenses prior to any waivers and reimbursements (gross expense ratio) and after any waivers and reimbursements (net expense ratio). See Notes to Financial Statements Capital Management Funds FINANCIAL HIGHLIGHTS For a share outstanding during each fiscal year ended Small-Cap Fund Investor shares November 30, Net Asset Value, Beginning of Year $ Investment Operations: Net investment income (loss) )(a) ) (a) ) Net realized and unrealized gain (loss)on investments ) Total from investment operations ) Less Distributions: From net investment income - - ) ) - In excess of net investment income - ) ) ) - From net realized capital gains ) Total distributions ) Net Asset Value, End of Year $ Total Return (b) )% Ratios/Supplemental Data Net Assets, End of Year (in 000's) $ Ratio of Gross Expenses to Average Net Assets (c) % Ratio of Net Expenses to Average Net Assets (c) % Ratio of Net Investment Income (Loss) to Average Net Assets )% )% % % )% Portfolio Turnover Rate % (a) Net investment loss per share is based on average shares outstanding for the years ended November 30, 2014 and November 30, 2013. (b) Total return in the above table represents the rate that the investor would have earned or lost on an investment in the Fund assuming reinvestment of dividends and does not include the impact of sales charges. (c) The expense ratios listed above reflect total expenses prior to any waivers and reimbursements (gross expense ratio) and after any waivers and reimbursements (net expense ratio). See Notes to Financial Statements Capital Management Funds Notes to Financial Statements November 30, 2014 1. Organization and Significant Accounting Policies The Capital Management Mid-Cap Fund and the Capital Management Small-Cap Fund (collectively the “Funds” and individually the “Mid-Cap Fund” and “Small-Cap Fund”) are series funds. The Funds are part of the Capital Management Investment Trust (the “Trust”), which was organized as a Massachusetts Business Trust and is registered under the Investment Company Act of 1940 (the “1940 Act”), as amended, as an open-ended management investment company. The Funds are each classified as a “diversified” company as defined in the 1940 Act. The Mid-Cap Fund commenced operations on January 27, 1995. The investment objective of the Fund is to seek long-term capital appreciation. The Small-Cap Fund commenced operations on January 12, 1999. The investment objective of the Fund is to seek long-term capital appreciation, while current income is a secondary consideration in selecting portfolio investments. Each Fund offers two classes of shares (Institutional Shares and Investor Shares). Each class of shares has equal rights as to assets of the respective Fund, and the classes are identical except for differences in their sales charge structures and ongoing distribution and service fees. Income, expenses (other than distribution and service fees, which are only attributable to the Investor Shares), and realized and unrealized gains or losses on investments are allocated to each class of shares based upon its relative net assets. Both classes have equal voting privileges, except where otherwise required by law or when the Board of Trustees (the “Trustees”) determines that the matter to be voted on affects only the interests of the shareholders of a particular class. The following accounting policies have been consistently followed by the Funds and are in conformity with accounting principles generally accepted in the United States of America (“GAAP”) for investment companies. Investment Valuation The Funds’ investments in securities are carried at value. Securities listed on an exchange or quoted on a national market system are valued at the last sales price as of 4:00 p.m. Eastern Time. Securities traded in the NASDAQ over-the-counter market are generally valued at the NASDAQ Official Closing Price. Other securities traded in the over-the-counter market and listed securities for which no sale was reported on that date are valued at the most recent bid price. Securities and assets for which representative market quotations are not readily available (e.g., if the exchange on which the portfolio security is principally traded closes early or if trading of the particular portfolio security is halted during the day and does not resume prior to the Funds’ net asset value calculation) or which cannot be accurately valued using the Funds’ normal pricing procedures are valued at fair value as determined in good faith under policies approved by the Trustees. Fair value pricing may be used, for example, in situations where (i) a portfolio security is so thinly traded that there have been no transactions for that security over an extended period of time; (ii) the exchange on which the portfolio security is principally traded closes early; or (iii) trading of the portfolio security is halted during the day and does not resume prior to the Funds’ net asset value calculation. A portfolio security’s “fair value” price may differ from the price next available for that portfolio security using the Funds’ normal pricing procedures. Investment companies are valued at net asset value. Instruments with maturities of 60 days or less are valued at amortized cost, which approximates market value. Capital Management Funds Notes to Financial Statements November 30, 2014 1. Organization and Significant Accounting Policies (Continued) In accordance with the authoritative guidance on fair value measurements and disclosure under GAAP, the Funds disclose fair value of their investments in a hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The objective of a fair value measurement is to determine the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (an exit price). Accordingly, the fair value hierarchy gives the highest priority to quoted prices (unadjusted) in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). The three levels of the fair value hierarchy under GAAP are described below: Level 1 - quoted prices in active markets for identical securities Level 2 - other significant observable inputs (including quoted prices for identical securities in inactive markets, prices for similar securities, interest rates, amortized cost, credit risk, etc.) Level 3 - significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments) The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the valuation inputs, representing 100% of the Funds’ investments, used to value the Funds’ net assets as of November 30, 2014: Mid-Cap Fund Security Classification (a) Level 1 (Quoted Prices) Level 2 (Other Significant Observable Inputs) Totals Common Stocks (b) $ $
